STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art, OFS Fitel, LLC (WO2013/090549) discloses a multicore optical fiber with a reduced-diameter portion configured such that a distance between the cores within a cladding is shorter than in the other portion of the fiber (e. g. Fig. 3).  The prior art does not disclose or make obvious, that the multicore optical fiber with a reduced-diameter portion, is configured to transmit the excitation light used for signal amplification in a second multicore fiber via a set of lenses as claimed, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement filed on June 11, 2019 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Abedin et al, Li et al., Hasegawa, Fini et al. Gonthier et al, and Tanigawa disclose pump coupling to multicore fiber amplifiers. Sasaki discloses a tapered multicore fiber.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645